Title: To Thomas Jefferson from John Wayles Eppes, 29 July 1804
From: Eppes, John Wayles
To: Jefferson, Thomas


               
                  Dear Sir,
                  Eppington July 29. 1804.
               
               I am happy to inform you that my little ones are in fine health again. Francis has recovered entirely from the complaint in his bowels and the little girl is the picture of health—
               I should have had the pleasure of meeting you at Monticello but Betsys youngest child has been and still continues so ill that it would be cruel to seperate her from it—She is every thing to Francis and he has become so strongly attatched to her that he could not possibly travel without her—
               Present me affectionately to Patsy and all around you and accept for your health the best wishes of affection
               Yours sincerely
               
                  
                     Jno: W: Eppes
                  
               
            